Citation Nr: 0118653	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  97-30 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to rating higher than 10 percent for status post 
barotrauma with vascular headaches.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The veteran served on active duty from April 1987 to October 
1990.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1996 RO decision which 
granted service connection and a 10 percent rating for status 
post barotrauma with vascular headaches.  The veteran 
appealed for a higher rating.  In February 2000, the Board 
remanded the case to the RO for additional development.

The veteran's service-connected headache disorder has been 
attributed to a blast injury (barotrauma) in service, and the 
present appeal only pertains to a higher rating for the 
headaches.  The same blast injury resulted in the veteran's 
service-connected bilateral hearing loss and tinnitus, but 
the evaluations for those conditions are not the subject of 
the present appeal.


FINDINGS OF FACT

The veteran's service-connected status post barotrauma with 
vascular headaches results in impairment equivalent to 
migraine with characteristic prostrating attacks occurring on 
an average of once a month over last several months; the 
condition does not result in very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.


CONCLUSION OF LAW

The criteria for a 30 percent rating for status post 
barotrauma with vascular headaches have been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.124a, Diagnostic 
Code 8100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from April 1987 
to October 1990.  His service medical records reveal 
treatment for left ear hearing loss, status post blast injury 
in September 1987.  The August 1990 physical examination for 
service separation noted findings of chronic left ear hearing 
loss with intermittent pain in cold weather.  There was no 
mention of headaches.

A medical treatment report, dated in April 1996, notes the 
veteran's complaints of decreased hearing bilaterally, 
occasional dizziness, episodic ringing (tinnitus), jaw pain, 
and severe headaches at times.  Audiological testing revealed 
mild sensorineural hearing loss in the right ear and profound 
hearing loss in the left ear.  The report noted that a 
hearing aid was ordered for the veteran.  A subsequent 
treatment report, dated in April 1996, notes the veteran's 
complaints of right jaw locking and popping, with associated 
right-sided headaches.  The report notes that these episodes 
were brief.  It concluded with a diagnosis of 
temporomandibular joint dysfunction and indicated that this 
may certainly cause headaches.  A medical certificate, dated 
in May 1996, noted that the veteran should avoid loud noise 
areas and must use noise protection to avoid complete 
deafness.

After service, the veteran was granted service connection for 
bilateral hearing loss and tinnitus due to a blast injury in 
service.

In June 1996, the veteran filed a claim for service 
connection for a migraine headache condition.

In November 1996, a VA audiological examination was 
conducted.  The examination noted that the veteran's 
complaints of migraine headaches, which he attributed to his 
tinnitus and hearing loss.  

In December 1996, a VA neurological examination was 
conducted.  It was noted the veteran was working for the post 
office.  He complainted of complete deafness in the left ear 
and increasing hearing loss in the right ear.  He also 
reported chronic headaches, described as bifrontal, 
aggravated by tinnitus and noise, and he indicated that he 
worked around machinery at the post office.  The headaches 
were otherwise described as aching and not associated with 
nausea or vomiting.  He related that when the headache got 
especially intense, he noticed lightheadedness.  The 
headaches reportedly tended to come on fast, could last up to 
one-half hour, and could occur perhaps three to four times in 
a given week.  Family history was negative for headaches.  
The headaches were reportedly intensified by noise exposure 
and tinnitus in his head, and diminished by just simply lying 
down.  The report concluded with an impression of status post 
barotrauma with sensorineural hearing loss of the left ear, 
and partial on the right with vascular headaches.

In December 1996, the RO granted service connection and a 10 
percent rating for vascular headaches (status post 
barotrauma), effective with the June 1996 claim for service 
connection.

The veteran appealed for a higher initial rating for the 
headache condition.  In various statements, he and his 
representative have asserted that the condition involves 
multiple migraine headaches per week, requiring medication 
and rest, and significantly interfering with employment at 
the post office.

In April 1997, the veteran sought VA outpatient treatment for 
complaints of headaches with nausea, light sensitivity, and 
dizziness.  He reported that these symptoms started the 
previous night.  The veteran also indicated that his 
headaches usually lasted one to two hours.  The report 
concluded with a diagnostic impression of migraine headaches.

Medical treatment records from S. Nassiri, M.D., dated 
February 1998 through September 1999, were submitted.  These 
records reveal treatment for a variety of conditions, 
including maxillary sinusitis.  Medical treatment reports 
dated in December 1998, February 1999, and September 1999, 
note complaints of migraine headaches, for which medication 
was prescribed.   The September 1999 record mentions that the 
veteran said he had not worked since Friday due to headaches 
but was planning to return to work tonight.

A medical treatment summary from V. Bruzzese, M.D., of a VA 
medical center, dated in April 2000, was submitted.  In this 
statement, Dr. Bruzzese indicated that the veteran had 
migraine headaches several times per month, which were 
aggravated by noisy machines at work.  The report indicates 
that the veteran was not presently incapacitated and would 
require treatment every two to four months.  The report also 
noted that this condition was being treated with medication.

In June 2000, a VA neurological examination was conducted.  
The report of this examination noted the following:

Headaches are across frontal area 2-3 
times a week, worse when around noisy 
machinery.  He may ge[t] blurred vision.  
He has been put off work because on 
intense noise.  Headache pound and has to 
hold on to something with headaches.  
Headaches last usually 2 hours and are 
relieved by sleep.  They may awaken at 
night but works at night.  He may have 
nausea and vomiting with headaches.  
Light hurt eyes and he sees spots with 
headache.  No numbness or tingling or 
weakness.

Neurological examination revealed the veteran to be bright, 
alert, oriented and in no acute distress.  He was sleepy as 
he had worked last night.  Pertinent neurological findings 
were negative.  The report concluded with an assessment of 
history and description consistent with vascular headaches of 
migraine type.  It was also stated there was no neurological 
impairment.  



II.  Analysis

The veteran claims a rating higher than 10 percent for his 
service-connected headache condition (status post barotrauma 
with vascular headaches).  He has been provided with VA 
examinations, and pertinent medical records have been 
obtained.  There is no further VA duty to assist in the 
development of facts relating to this claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

Disability ratings are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Under Diagnostic Code 8045, pertaining to brain disease due 
to trauma, purely neurologic disabilities are to be rated 
under the diagnostic codes specifically dealing with such 
disabilities.  Purely subjective complaints such as 
headaches, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under Diagnostic Code 9304.  Ratings in excess of 10 
percent for brain disease due to trauma under Diagnostic Code 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma. 38 
C.F.R. § 4.124a, Diagnostic Code 8045.  The veteran has no 
diagnosis of multi-infarct dementia associated with brain 
trauma; Code 8045 does not permit a rating greater than 10 
percent for headaches; and this code would not permit a 
higher rating in the present case.

The Board will rate the veteran's headache disorder under 
Diagnostic Code 8100, which concerns migraine.  Under this 
code, a 10 percent evaluation is in order for characteristic 
prostrating attacks occurring on an average of one in two 
months over the last several months, a 30 percent evaluation 
is in order for characteristic prostrating attacks occurring 
on an average of once a month over the last several months, 
and a 50 percent evaluation for headaches that occur very 
frequently and involve prolonged and completely prostrating 
attacks productive of economic inadaptability.  38 C.F.R. § 
4.124a, Diagnostic Code 8100.

A medical treatment report, dated in April 1996, notes the 
veteran's complaints of severe headaches at times.  The 
report also noted that these episodes are brief.  Service 
connection for the headache disorder became effective in June 
1996, when the claim for service connection was filed.  The 
December 1996 VA neurological examination noted the veteran's 
related that his headaches tended to come on fast, they can 
last up to one-half hour, and they occur perhaps three to 
four times in a given week.  The report also noted that they 
are described as aching and that the headaches are diminished 
by just simply lying down.  A treatment report, dated in 
April 1997, noted the veteran's complainted of headaches 
usually lasting only one to two hours.  Medical records dated 
in December 1998, February 1999, and September 1999 note 
medication was provided for complaints of migraine headaches.  
A medical treatment summary, dated in April 2000, notes that 
the veteran reported his headaches occur several times a 
month, that he receives medication for this condition, and 
that he is not presently incapacitated.  The veteran's most 
recent VA neurological examination, performed in June 2000, 
noted that the veteran reported headaches two to three times 
a week, which usually last two hours and are relieved by 
sleep.  The report concludes with an assessment of history 
and description consistent with vascular headaches of 
migraine type.  It also noted there was no neurological 
impairment.  

The nature, frequency, and duration of the veteran's 
headaches are primarily recited in the medical records based 
on his self-reported history, rather than objective clinical 
findings or medical observation.  It is questionable whether 
the headaches are truly prostrating, requiring the veteran to 
lie down and rest for relief of symptoms, and there is no 
credible evidence to show that most of his episodes of 
headaches involve prostration.  Nonetheless, the veteran has 
been receiving regular treatment for headaches which are 
described as migraine in nature, and the medical evidence as 
a whole suggests the headaches are more than 10 percent 
disabling.  Based on all the evidence, and with consideration 
of the benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b)), the 
Board finds that the service-connected headache disorder 
results in impairment equivalent to migraine with 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  Thus a higher 
rating of 30 percent for the headache disorder is warranted.  

Despite the veteran's contentions, there is no credible 
evidence to show his headaches involve very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability, as required for an even 
higher rating of 50 percent under Code 8100.  True 
prostrating attacks are not shown to be very frequent and 
prolonged.  The veteran has had steady employment with the 
post office, and while he has some work impairment from his 
headaches, he certainly does not have "severe economic 
inadaptability" from them.  The preponderance of the evidence 
is against a rating of 50 percent for the headaches, and such 
a rating is not warranted.

In sum, the Board grants a higher rating of 30 percent, but 
no greater, for the veteran's headache disorder.  This is an 
initial rating case, on the granting of service connection, 
and thus the Board has considered whether "staged ratings" 
(i.e., difference percentage ratings for different periods of 
time, based on the facts found) are warranted.  Fenderson v. 
West, 12 Vet.App. 119 (1999).  However, "staged ratings" are 
not indicated in this case, as the veteran's headaches have 
not significantly varied, nor have they been more than 30 
percent disabling, during any distinct periods of time since 
the effective date of service connection.


ORDER

A higher rating of 30 percent for status post barotrauma with 
vascular headaches is granted.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals


 

